DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       JENNIFER LOUISSAINT,
                             Appellant,

                                     v.

  DEUTSCHE BANK TRUST COMPANY OF AMERICAS, PROVIDENT
  FUNDING ASSOCIATES, LP, PROVIDENT FUNDING GROUP, INC.
      d/b/a PFG LOANS, INC., and PFT FINANCIAL GROUP,
                         Appellees.

                               No. 4D19-2246

                           [November 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 11-
010565.

   Jennifer Louissaint, Hollywood, pro se.

   Steven J. Brotman of Locke Lord, LLP, West Palm Beach, for appellee
Provident Funding Associates, LP.

   Daniel S. Hurtes, Nicole R. Topper and Maria K. Vigilante of Blank
Rome, LLP, Fort Lauderdale, for appellee Deutsche Bank Trust Company
of Americas.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.